Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 06/22/2022.  Presently claims 1, 4, 24, 26-32, 34-51 are pending. Claims 2-3, 5-23, 25 and 33 have been canceled. 
Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112 have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 06/22/2022 with respect Claim Rejections - 35 USC § 102 of claims 50; and Claim Rejections - 35 USC § 103 of claims 1, 4, 38 and 41-45 have been fully considered but they are not persuasive.

With respect claim 50, the Applicant argued that “the prior art of Danhash (US20140237797A1) neither expressly nor inherently describes the "bracket" feature of claim 50; there is no disclosure in Danhash to teach or suggest that the tabs "apply a normal compressive pressure on a corresponding contoured concave inner-facing surface of the yoke" when tightened; There is no description or suggestion that Danhash's clip (18) provides any pressure whatsoever, let alone a normal compressive force on a corresponding contoured concave inner-facing surface of the alleged yoke; There are no depicted features and no description to teach or suggest that the tabs can be "tightened," as recited in claim 50.
In response to this argument, the prior art of Danhash disclose the bracket (fig.2: upper retaining clip (18)),
The prior art of Danhash disclose A set of tabs also secures clip 18 to head 19 (paragraph 0025), 
The definition of secure: fix or attach (something) firmly so that it cannot be moved or lost; to fasten one object firmly to another
So, the element (18) is tightly press the element (19) in order to be fasten to element (19);
Further, there is no specific definition for “a normal compressive pressure” in the Applicant’s disclosure;
The apparatus of Danhash carry out the limitation “configured to apply a normal compressive pressure on a corresponding contoured concave inner-facing surface of the yoke when the bracket is tightened against the bent shroud”, since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.
Accordingly, this argument is not persuasive.




    PNG
    media_image1.png
    352
    1335
    media_image1.png
    Greyscale

















    PNG
    media_image2.png
    898
    938
    media_image2.png
    Greyscale























With respect claims 1 and 38, the Applicant argued that “the Office provides no reasoning or explanation as to how the reference's pin - which has a single magnet - can be construed as "a set of magnets embedded within each of the upper endplates, here is no teaching or disclosure in David describing those limitations. An application of David's pin to the alleged upper plates of Danhash would not accomplish the claimed limitation, since there would only be a single magnet attached to a pin, and that pin would neither be "embedded within" any upper plates, nor mechanically engaged with anything "from opposite sides. For at least the foregoing reasons, Applicant submits that independent claim 1 is not rendered obvious by Palejwala, in view of David. In as much as claim 38 depends from claim 1, claim 38 is also not rendered obvious by the combination of Palejwala and David"
In response to this argument, the applicant is correct that the prior art of David discloses only one quick release magnetic (fig.4: (303));
However, the last Non-Final Rejection pages 13-14 clearly provided reasoning and explanation as to how the reference's pin - which has a single magnet - can be construed as "a set of magnets embedded within each of the upper endplates; as following:
The prior art of David discloses the quick release magnetic pin is usable in any ferrous-related application which currently employs or is capable of employing a quick release or releasable pin;
	So, the prior art of David is reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Danhash by a quick release magnetic as taught by David in order to maintaining relative positions of the articles, preventing movement of various articles relative to each other (David: paragraphs 0002-0003 and 0025); and 
One having ordinary skill in art is constructed the two-opposite endplate of the prior arts of Danhash in order to maintaining relative positions of the endplate in both sides of the yoke (figs.2-3: (19)), thereby having a set of magnets embedded within each of the upper endplates, wherein the set of magnets is configured to magnetically engage the yoke from opposite sides and to provide strength against a force perpendicular to a face of each of the upper endplates.

Further, with respect to the prior art of Palejwala; the applicant is correct that the prior art of David discloses only one quick release magnetic (fig.4: (303));
However, the last Non-Final Rejection pages 15-16 clearly provided reasoning and explanation as to how the reference's pin - which has a single magnet - can be construed as "a set of magnets embedded within each of the upper endplates; as following:
The prior art of David discloses the quick release magnetic pin is usable in any ferrous-related application which currently employs or is capable of employing a quick release or releasable pin;
	So, the prior art of David is reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Palejwala by a quick release magnetic as taught by David in order to maintaining relative positions of the articles, preventing movement of various articles relative to each other (David: paragraphs 0002-0003 and 0025); and 
One having ordinary skill in art is constructed the two-opposite endplate of the prior arts of Palejwala in order to maintaining relative positions of the endplate in both sides of the yoke, thereby having a set of magnets embedded within each of the upper endplates, wherein the set of magnets is configured to magnetically engage the yoke from opposite sides and to provide strength against a force perpendicular to a face of each of the upper endplates.
Accordingly, this argument is not persuasive.

With respect claims 4 and 41-45, the Applicant argued that “The Office's application of Danhash '226 and Danhash '797 is flawed because it argues the "set of protrusions" is on the upper endplate - not the yoke. See Office Action, at 22-23. The Office's annotated version of FIG. 2 of Danhash '797 explicitly illustrates this error”.

In response to this argument, the Applicant is correct that “set of protrusions" is on the upper endplate - not the yoke”;
However, the Examiner is clearly explained in last Non-Final Rejection page 23 how the Examiner is modifying the Danhash (US20140020226A1) by the teaching of a quick release endplate assembly includes a set of protrusions on opposite faces and a channel as taught by Danhash (US20140237797A1); as following:
The prior art of Danhash (US20140237797A1) teaches a quick release endplate assembly includes a set of protrusions (see fig.2 below) on opposite faces and a channel (see fig.2 below) configured to receive the set of protrusions, and configured to secure opposite sides of the yoke; 
It is no matter where the protrusions and channels are formed because the Examiner use the prior art of Danhash (US20140237797A1) to teach a quick release endplate assembly includes a set of protrusions on opposite faces and a channel configured to receive the set of protrusions to modify Danhash (US20140020226A1), and the combination of Danhash 226 and Danhash 797 will result to have wherein the yoke includes a set of protrusions on opposite faces of the yoke; and the upper endplates formed with a channel configured to receive the set of protrusions, and configured to secure opposite sides of the yoke.






    PNG
    media_image3.png
    857
    840
    media_image3.png
    Greyscale






















Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the quick release endplate assembly of the apparatus of Danhash (US20140020226A1) by a quick release endplate assembly includes a set of protrusions on opposite faces and a channel  configured to receive the set of protrusions as taught by Danhash (US20140237797A1); then having wherein the yoke includes a set of protrusions on opposite faces of the yoke; and the upper endplates formed with a channel configured to receive the set of protrusions, and configured to secure opposite sides of the yoke in order to provide the same function of quick release mechanism.
Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 50 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danhash (US20140237797A1).
Regarding claim 50, Danhash discloses a swage tool (abstract), comprising: 
a power unit (fig.1: (5)) (paragraph 0020); 
a yoke (figs.2-3: (19)) fixedly attached to the power unit that holds an upper swage die (fig.2: upper die (20)); 
a die block (figs.1 and 3: (2)) that holds a lower swage die (fig.2: lower die (20)) and that is moved by the power unit towards the upper swage die; and 
a yoke shroud (fig.2: (18)) assembly comprising: 
a bent shroud (fig.2: (18)) contoured to fit closely around an outward-facing surface of the yoke (fig.2: (19)), and 
a bracket including a convex mating surface configured to apply a normal compressive pressure on a corresponding contoured concave inner-facing surface of the yoke when the bracket is tightened against the bent shroud (fig.2: clip 18 (shroud) has the same contoured shape as head (19) (yoke); and a bracket that attaches the shroud to the yoke (a set of tabs (brackets) secures clip 18 (shroud) to head 19 (yoke)) (paragraph 0025).
The apparatus of Danhash carry out the limitation “configured to apply a normal compressive pressure on a corresponding contoured concave inner-facing surface of the yoke when the bracket is tightened against the bent shroud”, since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Danhash (US20140237797A1) in view of Johnson (US20040007094A1).

Regarding claim 51, Danhash does not disclose a rubber liner positioned between the bent shroud and the yoke.  

Johnson teaches a tool for connecting parts (abstract), comprising:
a rubber liner (fig.6: (106) and (116)) positioned between a bent shroud (fig.6: (104)) and a yoke (114)) (paragraph 0036).

Both of the prior arts of Danhash and Johnson are related to a tool for connecting parts;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Danhash to have a rubber liner positioned between the bent shroud and the yoke as taught by Johnson in order to improve the compressed (Johnson: paragraph 0043).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Danhash (US20140237797A1) in view of David (US20030060344A1).
Regarding claim 1, Danhash discloses a swage tool (abstract), comprising: 
a power unit (fig.1: (5)) (paragraph 0020); 
a yoke (figs.2-3: (19)) fixedly attached to the power unit that holds an upper swage die (fig.2: upper die (20)); 
a die block (figs.1 and 3: (2)) that holds a lower swage die (fig.2: lower die (20)) and that is moved by the power unit towards the upper swage die; and 
a quick release endplate assembly (fig.2: (18)) that is configured to be disassembled and assembled without use of any tool, wherein the quick release endplate assembly hold the upper swage die (fig.2: upper die (20)) in the yoke (figs.2-3: (19)) (paragraph 0025), 
wherein the quick release endplate assembly comprising: 
upper endplates configured to secure opposite sides of the yoke and the upper swage die (see fig.2 below); and 
a set of pins protruding from each of the upper endplates (see fig.2 below), 
wherein the set of pins is configured to engage pin holes within the yoke and position each of the upper endplates (see fig.2 below), to provide additional clamping strength against the force, and to resist a rotating force applied to the upper endplates (paragraph 0025).

    PNG
    media_image3.png
    857
    840
    media_image3.png
    Greyscale
Danhash does not disclose a set of magnets embedded within each of the upper endplates, wherein the set of magnets is configured to magnetically engage the yoke from opposite sides and to provide strength against a force perpendicular to a face of each of the upper endplates.

























David teaches a quick release magnetic (fig.4: (303)) embedded within of endplate (fig.3: (304)), wherein the magnet is configured to magnetically engage a part (fig.3: (301)); for maintaining relative positions of various articles, preventing movement of various articles relative to each other and the like (paragraphs 0002-0003, 0023 and 00025);
The Applicant is concerned about the problem of quick release parts, and holding the parts in position, the Applicant solved this problem by providing a magnet embedded within a plate (Applicant’s specification page 7);
The prior art of Danhash is concerned about the problem of quick release parts, and holding the parts in position (paragraph 0040);
The prior art of David is concerned about the problem of quick release parts, and holding the parts in position, 
the prior art of David solved this problem by providing a magnet embedded within a plate (paragraphs 000-2-0003, 0023 and 0025);
Further, the prior art of David discloses the quick release magnetic pin is usable in any ferrous-related application which currently employs or is capable of employing a quick release or releasable pin;
	So, the prior art of David is reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Danhash by a quick release magnetic as taught by David in order to maintaining relative positions of the articles, preventing movement of various articles relative to each other (David: paragraphs 0002-0003 and 0025); and 
One having ordinary skill in art is constructed the two-opposite endplate of the prior arts of Danhash in order to maintaining relative positions of the endplate in both sides of the yoke (figs.2-3: (19)), thereby having a set of magnets embedded within each of the upper endplates, wherein the set of magnets is configured to magnetically engage the yoke from opposite sides and to provide strength against a force perpendicular to a face of each of the upper endplates.

Claims 1 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Palejwala (US7299674B2) in view of David (US20030060344A1).
Regarding claim 1, Palejwala discloses a swage tool (abstract), comprising: 
a power unit (fig.1A: (103)) (co.3 lines 6-16); 
a yoke (fig.1C: (102)) fixedly attached to the power unit that holds an upper swage die (fig.1C: (110)); 
a die block (fig.1C: (104)) that holds a lower swage die (fig.1C: (114)) and that is moved by the power unit towards the upper swage die; and 
a quick release endplate assembly (fig.1C: (112)) that is configured to be disassembled and assembled without use of any tool, wherein the quick release endplate assembly hold the upper swage die (fig.1C: (110)) in the yoke (fig.1C: (102)) (col.5 lines 28-57), 
wherein the quick release endplate assembly comprising: 
upper endplates (fig.1C: (120) and (122)) configured to secure opposite sides of the yoke and the upper swage die (fig.1C: (110)); and 
a set of pins (fig.1C: (152)) protruding from each of the upper endplates, 
wherein the set of pins is configured to engage pin holes (fig.1C: (142) and (144)) within the yoke and position each of the upper endplates, to provide additional clamping strength against the force, and to resist a rotating force applied to the upper endplates (col.5 lines 28-57).

Palejwala does not disclose a set of magnets embedded within each of the upper endplates, wherein the set of magnets is configured to magnetically engage the yoke from opposite sides and to provide strength against a force perpendicular to a face of each of the upper endplates.
David teaches a quick release magnetic (fig.4: (303)) embedded within of endplate (fig.3: (304)), wherein the magnet is configured to magnetically engage a part (fig.3: (301)); for maintaining relative positions of various articles, preventing movement of various articles relative to each other and the like (paragraphs 0002-0003, 0023 and 00025);
The Applicant is concerned about the problem of quick release parts, and holding the parts in position, the Applicant solved this problem by providing a magnet embedded within a plate (Applicant’s specification page 7);
The prior art of Palejwala is concerned about the problem of quick release parts, and holding the parts in position ((col.5 lines 28-57);
The prior art of David is concerned about the problem of quick release parts, and holding the parts in position, 
the prior art of David solved this problem by providing a magnet embedded within a plate (paragraphs 000-2-0003, 0023 and 0025);
Further, the prior art of David discloses the quick release magnetic pin is usable in any ferrous-related application which currently employs or is capable of employing a quick release or releasable pin;
	So, the prior art of David is reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Palejwala by a quick release magnetic as taught by David in order to maintaining relative positions of the articles, preventing movement of various articles relative to each other (David: paragraphs 0002-0003 and 0025); and 
One having ordinary skill in art is constructed the two-opposite endplate of the prior arts of Palejwala in order to maintaining relative positions of the endplate in both sides of the yoke, thereby having a set of magnets embedded within each of the upper endplates, wherein the set of magnets is configured to magnetically engage the yoke from opposite sides and to provide strength against a force perpendicular to a face of each of the upper endplates.

Regarding claim 38, Palejwala discloses a second release endplate assembly (fig.1C: (116)) that is configured to be disassembled and assembled without use of any tool, wherein the second quick release endplate assembly holds the lower swage die in the die block (col.5 lines 28-57), 
wherein the second quick release endplate assembly comprising: 
lower endplates (fig.1C: (124) and (126)) configured to secure opposite sides of the lower swage die (fig.1C: (114)); 
a second set of pins (156) and (158)) protruding from each of the lower endplates,
 wherein the second set of pins is configured to engage pin holes (fig.1C: (142) and (144)) in the die block and position each of the lower endplates, to provide additional clamping strength against the second force, and to resist the rotating force applied to the lower endplates (col.5 lines 28-57).
	
David teaches a quick release magnetic (fig.4: (303)) embedded within of endplate (fig.3: (304)), wherein the magnet is configured to magnetically engage a part (fig.3: (301)); for maintaining relative positions of various articles, preventing movement of various articles relative to each other and the like (paragraphs 0002-0003, 0023 and 00025);
Palejwala does not disclose a second set magnets embedded within each of the lower endplates, wherein the second set of magnets is configured to magnetically engage the die block and to provide strength against a second force perpendicular to a face of each of the lower endplates.
David teaches a quick release magnetic (fig.4: (303)) embedded within of endplate (fig.3: (304)), wherein the magnet is configured to magnetically engage a part (fig.3: (301)); for maintaining relative positions of various articles, preventing movement of various articles relative to each other and the like (paragraphs 0002-0003, 0023 and 00025);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Palejwala by a quick release magnetic as taught by David in order to maintaining relative positions of the articles, preventing movement of various articles relative to each other (David: paragraphs 0002-0003 and 0025); and 
One having ordinary skill in art is constructed the two-opposite endplate of the prior arts of Palejwala in order to maintaining relative positions of the endplate in both sides of the yoke, thereby having a second set magnets embedded within each of the lower endplates, wherein the second set of magnets is configured to magnetically engage the die block and to provide strength against a second force perpendicular to a face of each of the lower endplates.


Claims 4 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Danhash (US20140020226A1) in view of Danhash (US20140237797A1).
Regrading claim 4, Danhash (US20140020226A1) disclose a power unit (fig.1: (11)) (paragraph 0031); 
yoke (fig.2: (35) or (fig.3: (18)) fixedly attached to the power unit that holds an upper swage die (fig.2: upper die (26)) (paragraph 0034); 
a die block (fig.2: (36) or (fig.4: (19)) that holds a lower swage die (fig.2: the lower die (26)) and that is moved by the power unit towards the upper swage die; 
a quick release endplate assembly (fig.3: (21)) that is configured to be disassembled and assembled without use of any tool (paragraph 0034),
wherein the upper quick release endplate assembly (fig.3: (21)) holds the upper swage die (fig.2: upper die (26)) in the yoke (fig.2: (35) or (fig.3: (18)), 
wherein the quick release endplate assembly comprising comprises: 
upper endplates (fig.3: (21)) formed with a quick release mechanism (fig.3: the tabs of the elements (21)) configured to secure opposite sides of the yoke (paragraph 0034).

Danhash (US20140020226A1) does not disclose wherein the yoke includes a set of protrusions on opposite faces of the yoke; and the upper endplates formed with a channel configured to receive the set of protrusions, and configured to secure opposite sides of the yoke.


Danhash (US20140237797A1) teaches a swage tool (abstract), comprising: 
a power unit (fig.1: (5)) (paragraph 0020); 
a yoke (figs.2-3: (19)) fixedly attached to the power unit that holds an upper swage die (fig.2: upper die (20)); 
a die block (figs.1 and 3: (2)) that holds a lower swage die (fig.2: lower die (20)) and that is moved by the power unit towards the upper swage die; and 
a quick release endplate assembly (fig.2: (18)) that is configured to be disassembled and assembled without use of any tool, wherein the quick release endplate assembly hold the upper swage die (fig.2: upper die (20)) in the yoke (figs.2-3: (19)) (paragraph 0025), 
wherein the quick release endplate assembly comprising: 
upper endplates configured to secure opposite sides of the yoke and the upper swage die (see fig.2); and 
a set of protrusions from each of the upper endplates (see fig.2 above), 
wherein the set of protrusions is configured to engage channels (see fig.2 above) within the yoke and position each of the upper endplates (see fig.2 above), to provide additional clamping strength against the force, and to resist a rotating force applied to the upper endplates (paragraph 0025).

Both of the prior arts of Danhash (US20140020226A1) and Danhash (US20140237797A1) are related to a swage tool with quick release endplate assembly;
The prior art of Danhash (US20140237797A1) teaches a quick release endplate assembly includes a set of protrusions (see fig.2 above) on opposite faces and a channel (see fig.2 above) configured to receive the set of protrusions, and configured to secure opposite sides of the yoke; 
it is no matter where the protrusions and channels are formed;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the quick release endplate assembly of the apparatus of Danhash (US20140020226A1) by a quick release endplate assembly includes a set of protrusions on opposite faces and a channel  configured to receive the set of protrusions as taught by Danhash (US20140237797A1); then having wherein the yoke includes a set of protrusions on opposite faces of the yoke; and the upper endplates formed with a channel configured to receive the set of protrusions, and configured to secure opposite sides of the yoke in order to provide the same function of quick release mechanism.

Regarding claim 41, Danhash (US20140237797A1) teaches the set of protrusions are male channel tabs (see fig.2 above).  

Regarding claim 42, Danhash (US20140237797A1) wherein the channel includes a positive stop at one end (see fig.2 above).  

Regarding claim 43, Danhash (US20140020226A1) discloses a second quick release endplate assembly (fig.4: (27)) that is configured to be disassembled and assembled without use of any tool (paragraph 0034), 
wherein the second quick release endplate assembly (fig.4: (27)) holds the lower swage die (fig.2: the lower die (26)) in the die block (fig.2: (36) or (fig.4: (19)), 
wherein the quick release endplate assembly comprising lower endplates (fig.4: (27)) formed with quick release mechanism (fig.3: the tabs of the elements (27)) configured to configured to secure opposite sides of the die block (fig.2: (36) or (fig.4: (19)).

Danhash (US20140020226A1) does not disclose wherein the die block includes a second set of protrusions on opposite faces of the die block; lower endplates formed with a second channel configured to receive the second set of protrusions.
Danhash (US20140237797A1) teaches a quick release endplate assembly includes a set of protrusions (see fig.2 above) on opposite faces and a channel (see fig.2 above) configured to receive the set of protrusions, and configured to secure opposite sides of the yoke; 
It is no matter where the protrusions and channels are formed;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the second quick release endplate assembly of the apparatus of Danhash (US20140020226A1) by a quick release endplate assembly includes a set of protrusions on opposite faces and a channel configured to receive the set of protrusions as taught by Danhash (US20140237797A1); then having the die block includes a second set of protrusions on opposite faces of the die block,  and lower endplates formed with a second channel configured to receive the second set of protrusions in order to provide the same function of quick release mechanism.

Regarding claim 44, Danhash (US20140237797A1) wherein the second set of protrusions are male channel tabs (see fig.2 above).  

Regarding claim 45, Danhash (US20140237797A1) wherein the second channel includes a second positive stop at one end (see fig.2 above).  






Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 24, 26-30, 31-32, 34-35, 46-47, 48-49 are allowed
Regarding claim 24, neither Danhash (US20140237797A1) nor Heller (US4010922A) disclose every single limitation as set forth, nor does the combination of Danhash and Heller teach single limitation of the claim. Specifically, the prior art fails to disclose “a base; legs attached to the base for standing the base upright on a surface; and a circular portion formed by or connected to the base, the circular portion comprising a fully open gap to allow the hose to pass through” in combination with the other limitations of the claim. 
Claim 26-30 are depended from claim 24.

Regarding claim 31, neither Danhash (US20140237797A1) nor Palejwala (US7299674B2) disclose every single limitation as set forth, nor does the combination of Danhash and Palejwala teach single limitation of the claim. Specifically, the prior art fails to disclose “each slotted dowel pin including a cylinder open at each end, each open end including an L-shaped slot formed through a sidewall of the cylinder and configured to receive the end of the shaft and the locking pin” in combination with the other limitations of the claim. 
Claim 32 is depended from claim 31.


Regarding claim 34, neither Danhash (US20140020226A1) nor Danhash (US20140237797A1) disclose every single limitation as set forth, nor does the combination of Danhash (US20140020226A1) and Danhash (US20140237797A1) teach single limitation of the claim. Specifically, the prior art fails to disclose “two push button assemblies, each push button assembly comprising a push button connected to an end of a shaft having a push pin at an opposite end of the shaft, wherein each push pin is connected to the push button through the shaft and configured to extend from the shaft until the push button is pressed to retract the push pin;” in combination with the other limitations of the claim. 
Claims 35 and 46-47 are depended from claim 24.

Regarding claim 48, neither Danhash (US20140237797A1) nor Palejwala (US7299674B2) disclose every single limitation as set forth, nor does the combination of Danhash and Palejwala teach single limitation of the claim. Specifically, the prior art fails to disclose “a screw through a central opening of the one side and the opposite side; and a thumb nut engaging the one side with the opposite side when tightened and disengaging the one side from the opposite side when loosened without being removed from the screw, and a cuff positioned around an exterior of the power unit configured to enable rotation of the grip around a second axis perpendicular to the first axis, the cuff including a latch for clamping and unclamping the cuff and a locking pin” in combination with the other limitations of the claim. 
Claim 49 is depended from claim 48.

Regarding claim 36, neither Danhash (US20140237797A1) nor Palejwala (US7299674B2) disclose every single limitation as set forth, nor does the combination of Danhash and Palejwala teach single limitation of the claim. Specifically, the prior art fails to disclose “threaded knobs configured to engage a threaded end of the threaded standoff, to be tightened and loosened without any tool, and when tightened to hold the bent clamp pieces against the upper endplates, wherein loosening a threaded knob without removing the threaded knob will enable a bent clamp piece to be rotated sufficient for removal of an upper endplate” in combination with the other limitations of the claim. 
Claim 37 is depended from claim 36.

Regarding claim 39, neither Danhash (US20140237797A1) nor Palejwala (US7299674B2) disclose every single limitation as set forth, nor does the combination of Danhash (US20140237797A1) and Palejwala teach single limitation of the claim. Specifically, the prior art fails to disclose “threaded knobs configured to engage a threaded end of the threaded standoff, to be tightened and loosened without any tool, and when tightened to hold the bent clamp pieces against the lower endplates, wherein loosening a threaded knob without removing the threaded knob will enable a bent clamp piece to be rotated sufficient for removal of a lower endplate” in combination with the other limitations of the claim. 
Claim 40 is depended from claim 39.

Claims 36-37 and 39-40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753